Citation Nr: 0933855	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  07-04 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for otitis media.  

2.  Entitlement to service connection for otitis media


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran had active service from February 1951 to March 
1951, and from July 1954 to July 1956.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision by the Louisville, 
Kentucky Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Veteran limited his appeal to the issues 
listed on the front page of this decision in his substantive 
appeal.  See VA Form 9, received in February 2007; see also 
VA Form 21-4138, dated June 1, 2007; Statement of Veterans 
Service Officer, dated February 9, 2007. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

The issue of service connection for otitis media is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

The Veteran has raised the issue of service connection for 
hearing loss.  The Board refers this matter to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  In September 1958, the RO last denied service connection 
for otitis media.  The Veteran did not initiate an appeal of 
this decision within the subsequent one-year period.

2.  Evidence submitted since the RO's September 1958 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The RO's September 1958 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008).

2.  New and material evidence has been received since the 
RO's September 1958 rating decision; thus, the claim of 
service connection for otitis media is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2008), 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With 
regard to the issue of whether new and material evidence has 
been received to reopen the claim of service connection for 
otitis media, the Veteran's claim is being granted to the 
extent that it is reopened.  As such, any deficiencies with 
regard to VCAA are harmless and nonprejudicial.


New and Material Evidence

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  A veteran who served during a period 
of war or during peacetime service after December 31, 1946 is 
presumed in sound condition except for defects noted when 
examined and accepted for service.  Clear and unmistakable 
evidence that the disability manifested in service existed 
before service will rebut the presumption.  38 U.S.C.A. §§ 
1111 (West 2002).

A pre-existing injury or disease will be considered to have 
been aggravated by active wartime service, where there is an 
increase in disability during such war service, unless there 
is clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2008).  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment will not be considered service connected unless 
the disease is otherwise aggravated by service.  38 C.F.R. § 
3.306(b) (2008).

In a June 1951 rating decision, service connection for otitis 
media was denied on the basis that it preexisted the 
Veteran's first period of service from February 1951 to March 
1951 and was not aggravated therein.  This decision was 
confirmed and continued in August 1951.  The Veteran did not 
initiate an appeal of that decision within the subsequent 
one-year period.  Therefore, the RO's decisions are final.  
38 U.S.C.A. § 7105.

Thereafter, the Veteran reentered service and served on 
active duty from July 1954 to July 1956.  In August 1956, the 
Veteran sought to reopen his claim of service connection for 
otitis media.  In an August 1956 decision, the RO denied the 
claim on the same basis as it was previously denied, that 
otitis media preexisted service and was not aggravated 
therein, to include the second period of service.  The 
Veteran did not appeal that decision within the subsequent 
one-year period.  Therefore, the RO's decision is final.  38 
U.S.C.A. § 7105.

In September 1958, the RO confirmed and continued the prior 
denial.  The Veteran did not appeal that decision within the 
subsequent one-year period.  Therefore, the RO's decision is 
final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was amended.  This amendment is applicable in the 
instant case as the amendment applies prospectively to claims 
filed on or after August 29, 2001, and this claim was so 
filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

According to the United States Court of Appeals for Veterans 
Claims ("the Court"), the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, it 
had been determined that the Veteran's otitis media 
preexisted both periods of service and was not aggravated 
during either period of service.  

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record consists 
of lay evidence which states that the Veteran was exposed to 
poor weather conditions during service as well as noise 
exposure which resulted in ear problems and caused his ears 
to deteriorate in condition.  In addition, the Veteran 
submitted private medical evidence.  This medical evidence 
establishes that the Veteran had ear problems including ear 
infections during service, he currently has ear disabilities, 
and he has undergone ear surgery.  In pertinent part, in a 
January 2007 letter, M.L.C., M.D., indicated that he had 
reviewed the service medical records and examined the 
Veteran.  He referred to a November 1954 service records 
which indicated that the Veteran had bilateral deafness as 
well as moderate, chronic suppurative otitis media.  The 
physician indicated that the Veteran's service was one of the 
reasons that the Veteran's deafness and hearing loss 
increased beyond their normal progression.  

The additional evidence is new and material.  It indicates 
that inservice conditions caused the Veteran's ear problems 
to worsen.  New and material evidence has been received since 
the RO's September 1958 decision; thus, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for 
otitis media is granted.


REMAND

The Board notes that the new evidence tends to show that the 
Veteran had a preexisting ear disorder which worsened during 
service.  The actual matter on appeal is service connection 
for otitis media, a disability which the private physician 
referenced in his correspondence as well as hearing loss.  It 
appears that the private examiner was suggesting that a 
relationship existed between the Veteran's recurrent otitis 
media and hearing loss as a residual thereof; although the 
Board found such evidence sufficient to reopen the claim, it 
is not an entirely clear nexus statement.  Because this case 
presents complex medical and unresolved factual questions and 
since the Board is precluded from reaching its own 
unsubstantiated medical conclusions, further development is 
required.  See Jones v. Principi, 16 Vet. App. 219, 225 
(2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) 
(en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical 
examination or medical opinion may be deemed necessary where 
the record contains competent medical evidence of a current 
diagnosed disability, establishes that the Veteran suffered 
an event, injury or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury or disease in service.  See Id.  

The record before VA need only (1) contain competent evidence 
that the veteran has persistent or recurrent symptoms of 
current disability and (2) indicate that those symptoms may 
be associated with the veteran's active military service.  
Duenas v. Principi, 18 Vet. App. 512 (2004). 

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410, at 418 (2006).

The Board finds that a VA medical opinion should be obtained 
to determine if the Veteran's otitis media preexisted either 
period of service and, if so, it is was aggravated therein 
and/or caused other ear disability.  

In addition, a VCAA letter pertaining to service connection 
for otitis media on the merits should be sent to the Veteran.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)


1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority as to 
the issue of service connection for otitis 
media.  See, e.g., Pelegrini v. Principi, 18 
Vet. App. 112 (2004); VAOPGCPREC 7-2004 (July 
16, 2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  A notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; and 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide.

2.  Obtain a VA medical opinion.  The 
examiner should review the claims file.  
The examiner should opine as to the 
following questions in terms of whether 
it is more likely than not, less likely 
than not, or at least as likely as not:

A.	Did the Veteran's otitis media 
preexist either period of the 
Veteran's military service;
B.	If so, did the Veteran's preexisting 
otitis media undergo an increase in 
disability during either period of 
service;  
C.	If the Veteran's preexisting otitis 
media underwent an increase in 
disability during either period of 
service, was the increase in 
disability due to the natural progress 
of the disease or was the increase in 
disability beyond the natural progress 
of the disease;  
D.	If the Veteran's otitis media did not 
preexist either period of the 
Veteran's service, was the otitis 
media or a residual thereof (including 
hearing loss if found to be related to 
the residuals of recurrent otitis 
media), incurred during either period 
of service.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case as to the issue on 
appeal, and afforded a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


